EX-10.10

 

(Multicurrency—Cross Border)

ISDAÒ

International Swaps and Derivatives Association, Inc.

 

FIFTH AMENDMENT

dated as of January 28, 2011

to the 2002 Master Agreement and

Schedule to the Master Agreement

 

Bank of America, N.A.

and

 

TBS International Limited as “Party B Group Agent”, Albemarle Maritime Corp.,
Arden Maritime Corp., Avon Maritime Corp., Birnam Maritime Corp., Bristol
Maritime Corp., Chester Shipping Corp., Darby Navigation Corp., Dover Maritime
Corp., Elrod Shipping Corp., Exeter Shipping Corp., Frankfort Maritime Corp.,
Glenwood Maritime Corp., Hansen Shipping Corp., Henley Maritime Corp., Hudson
Maritime Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Rector
Shipping Corp., Remsen Navigation Corp., Sheffield Maritime Corp., Sherman
Maritime Corp., Sterling Shipping Corp., Stratford Shipping Corp., Vernon
Maritime Corp., and Windsor Maritime Corp.

 

(“Party A”)

 

(collectively “Party B”)

 

have previously entered into that certain ISDA Master Agreement dated as of June
28, 2005 and the subsequent Amendments to the ISDA Master Agreement
(collectively called the “Agreement”), which Agreement includes the Schedule and
all Confirmations exchanged between the parties confirming the Transactions (or
Swap Transactions) thereunder.  The parties have now agreed to amend the
Agreement by this Fifth Amendment (this “Fifth Amendment”).

 

Accordingly, in consideration of the mutual agreements herein contained, the
parties agree as follows:

 

1.                                      Amendment to Party B.  The parties agree
that the Agreement shall be amended such that each entity listed below
individually will be a “Party B Group Member” and collectively “Party B”:

 

“TBS International plc as “Party B Group Agent”, TBS International Limited,
Albemarle Maritime Corp., Arden Maritime Corp., Avon Maritime Corp., Birnam
Maritime Corp., Bristol Maritime Corp., Chester Shipping Corp., Cumberland
Navigation Corp., Darby Navigation Corp., Dover Maritime Corp., Elrod Shipping
Corp., Exeter Shipping Corp., Frankfort Maritime Corp., Glenwood Maritime Corp.,
Hansen Shipping Corp.,

 

1

--------------------------------------------------------------------------------


 

Hartley Navigation Corp., Henley Maritime Corp., Hudson Maritime Corp., Jessup
Maritime Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Quentin
Navigation Corp., Rector Shipping Corp., Remsen Navigation Corp., Sheffield
Maritime Corp., Sherman Maritime Corp., Sterling Shipping Corp., Stratford
Shipping Corp., Vedado Maritime Corp., Vernon Maritime Corp., and Windsor
Maritime Corp.”

 

2.                                      Credit Agreement.  The parties agree
that the definition of Credit Agreement in Part 1 (c) of the Schedule is hereby
deleted in its entirety and replaced with the following:

 

““Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of January 28, 2011, among Albemarle Maritime Corp., Arden Maritime
Corp., Avon Maritime Corp., Birnam Maritime Corp., Bristol Maritime Corp.,
Chester Shipping Corp., Cumberland Navigation Corp., Darby Navigation Corp.,
Dover Maritime Corp., Elrod Shipping Corp., Exeter Shipping Corp., Frankfort
Maritime Corp., Glenwood Maritime Corp., Hansen Shipping Corp., Hartley
Navigation Corp., Henley Maritime Corp., Hudson Maritime Corp., Jessup Maritime
Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Quentin Navigation
Corp., Rector Shipping Corp., Remsen Navigation Corp., Sheffield Maritime Corp.,
Sherman Maritime Corp., Sterling Shipping Corp., Stratford Shipping Corp.,
Vedado Maritime Corp., Vernon Maritime Corp., Windsor Maritime Corp., and each
other Person that becomes a party thereto as a “Borrower” pursuant to Section
2.14 thereof, as the Borrowers, TBS International Limited and TBS International
plc collectively, as Holdings, TBS Shipping Services Inc., as Administrative
Borrower, Bank of America, N.A., as Administrative Agent, the Lenders party
thereto, Citibank, N.A. and DVB Bank SE, as co-Syndication Agents, TD Bank,
N.A., as Documentation Agent, and Merrill Lynch Pierce Fenner & Smith Inc., as
Sole Lead Arranger and Sole Book Manager (as such Credit Agreement may be
amended, modified or replaced from time to time).”

 

3.                                      Additional Representations and
Warranties.  Each party represents and warrants to the other party that all
representations contained in the Agreement are true and accurate as of the date
of this Fifth Amendment, and that all such representations are deemed to be
given or repeated by each party, as the case may be, on the date of this Fifth
Amendment.  In addition, each party represents and warrants to the other party
as follows:

 

(a)                     It has full corporate power to execute and deliver this
Fifth Amendment and to perform its obligations hereunder;

 

(b)                   Such actions have been duly authorized by all necessary
corporate action and do not violate, and are not in conflict with, any provision
of law (including any laws relating to exchange controls) or of the corporate
charter and related documents of such party;

 

(c)                      All authorizations of, exemptions by and filings with
any governmental or other authority that are required to be obtained or made in
connection with its execution, delivery, and performance of this Fifth Amendment
(including any required exchange control licenses or exemptions) have been
obtained or made and are valid and existing; and

 

(d)                     This Fifth Amendment has been duly executed and
delivered by it and constitutes the legal, valid, and binding obligation of such
party enforceable in accordance with its terms (except as enforcement thereof
may be limited by bankruptcy, reorganization, insolvency, moratorium or other
laws affecting the enforcement of creditors’ rights generally).

 

4.                                      This Fifth Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provisions of the Agreement.

 

5.                                      This Fifth Amendment may be executed in
any number of counterparts and by the parties hereto on separate counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of

 

2

--------------------------------------------------------------------------------


 

which shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with Party A and Party B.

 

6.                                      Miscellaneous.

 

(a)                     Entire Agreement.  This Fifth Amendment constitutes the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all oral communications and prior writings with respect
thereto.

 

(b)                     Definitions.  All capitalized terms in this Fifth
Amendment and not otherwise defined herein shall have the same meaning ascribed
to them in the Agreement.

 

(c)                      Agreement Continuation.  The Agreement, as modified
herein, shall continue in full force and effect.

 

(d)                     Headings.  The headings used in this Fifth Amendment are
for the convenience of reference only and are not to affect the construction of
or to be taken into consideration in interpreting this Amendment.

 

(e)                      Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York (without
reference to choice of law doctrine).

 

(f)                       Waiver of Specified Defaults.  Reference is hereby
made to that certain Forbearance Agreement, dated as of September 30, 2010 (as
amended by that certain First Amendment to Forbearance Agreement, dated as of
November 15, 2010 and that certain Second Amendment to Forbearance Agreement
dated as of December 23, 2010, the “Forbearance Agreement”) by and among
Borrowers, Bermuda Holdings and the Administrative Agent, whereby the
Administrative Agent agreed subject to the conditions therein to forbear from
exercising any of the rights or remedies arising from the “Specified Defaults”
as provided therein.  Subject to the satisfaction or waiver of the conditions
precedent and the conditions subsequent set forth in Sections 4.01 of the Credit
Agreement, and effective on the Closing Date, the Administrative Agent hereby
waives each of the Specified Defaults as defined in the Forbearance Agreement,
and the rights and remedies of the Administrative Agent arising therefrom.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
date specified on the first page hereof.

 

BANK OF AMERICA, N.A.

 

TBS INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Judith A. Huckins

 

By:

/s/ Tara DeMakes

Name:

Judith A. Huckins

 

Name:

Tara DeMakes

Title:

Vice President

 

Title:

Secretary

TBS INTERNATIONAL LIMITED

 

ALBEMARLE MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

4

--------------------------------------------------------------------------------


 

ARDEN MARITIME CORP.

 

AVON MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

BIRNAM MARITIME CORP.

 

BRISTOL MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

CHESTER SHIPPING CORP.

 

CUMBERLAND NAVIGATION CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

DARBY NAVIGATION CORP.

 

DOVER MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

ELROD SHIPPING CORP.

 

EXETER SHIPPING CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

FRANKFORT MARITIME CORP.

 

GLENWOOD MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

5

--------------------------------------------------------------------------------


 

HANSEN SHIPPING CORP.

 

HARTLEY NAVIGATION CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

HENLEY MARITIME CORP.

 

HUDSON MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

JESSUP MARITIME CORP.

 

MONTROSE MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

OLDCASTLE SHIPPING CORP.

 

QUENTIN NAVIGATION CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

RECTOR SHIPPING CORP.

 

REMSEN NAVIGATION CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

SHEFFIELD MARITIME CORP.

 

SHERMAN MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

 

 

STERLING SHIPPING CORP.

 

STRATFORD SHIPPING CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

 

 

 

 

VEDADO MARITIME CORP.

 

VERNON MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

By:

/s/ Tara DeMakes

Name:

Tara DeMakes

 

Name:

Tara DeMakes

Title:

Secretary

 

Title:

Secretary

 

6

--------------------------------------------------------------------------------


 

WINDSOR MARITIME CORP.

 

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

 

Name:

Tara DeMakes

 

 

 

Title:

Secretary

 

 

 

 

7

--------------------------------------------------------------------------------